In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana
        ______________________________

              No. 06-11-00057-CR
        ______________________________


      MICHAEL EDWARD SHIPP, Appellant

                          V.

         THE STATE OF TEXAS, Appellee




   On Appeal from the 276th Judicial District Court
               Marion County, Texas
              Trial Court No. F14174




     Before Morriss, C.J., Carter and Moseley, JJ.
       Memorandum Opinion by Justice Carter
                                   MEMORANDUM OPINION

       Michael Edward Shipp was sentenced to twenty years’ imprisonment in the Texas

Department of Criminal Justice-Institutional Division and was ordered to pay a $10,000.00 fine

after a jury convicted him of indecency with his step-granddaughter, M.V. On appeal, Shipp

argues that the evidence was insufficient to support his conviction and that the trial court erred in

admitting a Utah judgment of deferred adjudication for sexual abuse during the punishment phase.

Because we find the evidence sufficient to establish indecency with a child and determine that

Shipp failed to preserve error with respect to admission of the deferred adjudication, we affirm the

trial court’s judgment.

I.     Legally Sufficient Evidence Supports the Trial Court’s Judgment

       A.      Standard of Review

       In evaluating legal sufficiency, we review all the evidence in the light most favorable to the

jury’s verdict to determine whether any rational jury could have found the essential elements of

indecency with a child by contact beyond a reasonable doubt. Brooks v. State, 323 S.W.3d 893,

912 (Tex. Crim. App. 2010) (citing Jackson v. Virginia, 443 U.S. 307, 319 (1979)); Hartsfield v.

State, 305 S.W.3d 859, 863 (Tex. App.─Texarkana 2010, pet. ref’d) (citing Clayton v. State, 235
S.W.3d 772, 778 (Tex. Crim. App. 2007)). Our rigorous legal sufficiency review focuses on the

quality of the evidence presented. Brooks, 323 S.W.3d at 917 (Cochran, J., concurring). We

examine legal sufficiency under the direction of the Brooks opinion, while giving deference to the



                                                 2
responsibility of the jury ―to fairly resolve conflicts in testimony, to weigh the evidence, and to

draw reasonable inferences from basic facts to ultimate facts.‖ Hooper v. State, 214 S.W.3d 9, 13

(Tex. Crim. App. 2007) (citing Jackson, 443 U.S. at 318–19).

       Legal sufficiency of the evidence is measured by the elements of the offense as defined by

a hypothetically correct jury charge. Malik v. State, 953 S.W.2d 234, 240 (Tex. Crim. App.

1997). Under a hypothetically correct jury charge, Shipp committed the offense of indecency

with a child by contact if he engaged in sexual contact with the victim or caused the victim to

engage in sexual contact with him, and the victim was younger than seventeen years of age. TEX.

PENAL CODE ANN. § 21.11(a)(1) (West 2011). Sexual contact means ―any touching of any part of

the body of a child, including touching through clothing, with the anus, breast, or any part of the

genitals of a person‖ ―if committed with the intent to arouse or gratify the sexual desire of any

person.‖ TEX. PENAL CODE ANN. § 21.11(c) (West 2011). A person acts intentionally with

respect to the nature of his or her conduct when it is that person’s conscious objective or desire to

engage in the conduct; a person acts knowingly with respect to the nature of his or her conduct

when that person is aware of the nature of his or her conduct.            TEX. PENAL CODE ANN.

§ 6.03(a), (b) (West 2011).

B.     Factual Background and Analysis

       ―The testimony of a child victim alone is sufficient to support a conviction for . . .

indecency with a child.‖ Scott v. State, 202 S.W.3d 405, 408 (Tex. App.─Texarkana 2006, pet.



                                                 3
ref’d); Connell v. State, 233 S.W.3d 460, 466 (Tex. App.─Fort Worth 2007, no pet.); Lee v. State,

176 S.W.3d 452, 458 (Tex. App.─Houston [1st Dist.] 2004), aff’d, 206 S.W.3d 620 (Tex. Crim.

App. 2006); see TEX. CODE CRIM. PROC. ANN. art. 38.07 (West 2005).

       Six-year-old M.V. testified at trial to the actions committed by Shipp. She told the jury

that Shipp touched her underneath her panties on her ―teetee,‖ which she identified as her vaginal

area, while she was sitting in his lap. M.V. stated that this type of touching occurred ―a whole

bunch of times‖ and that Shipp instructed her ―don’t tell anybody‖ because ―it’s a secret.‖ M.V.

also recounted that Shipp had once ―touched my teetee and made me touch his weewee.‖ M.V.

said Shipp would take her hand, place it inside of his pants and ―pushed and pulled it, and he made

me touch it.‖ After this incident, M.V. washed her hands ―because they were sticky.‖ She then

―told [her] mama.‖

       M.V.’s mother, Tamara, testified that she was watching television when M.V. approached

her and asked, ―Momma, can I talk to you?‖ Tamara said M.V. ―told me that her grandfather

Mike Shipp had been touching her on her teetee inside her panties and that she told him to stop and

that he wouldn’t stop doing it. And he told her that it was a secret, not to tell anyone.‖ After the

outcry, Tamara stated M.V. ―was real upset and crying.‖ Tamara went to the police station

immediately.

       In this case, the jury was free to believe the testimony of M.V., which established that

Shipp touched the child’s vaginal area and caused her to engage in sexual contact. The jury could



                                                 4
find these acts were done with specific intent to arouse or gratify Shipp’s sexual desire because

Shipp asked M.V. to keep the abuse a secret, repeated the sexual contact many times, and because

M.V.’s testimony regarding the need to wash her hands indicated Shipp’s sexual gratification.

We find the evidence legally sufficient1 to establish each element of indecency with a child by

contact beyond a reasonable doubt.

         We overrule Shipp’s first point of error.

II.      Shipp’s Complaint of the Admission of Deferred Adjudication Was Not Preserved

         After the jury’s verdict on guilt/innocence, Shipp became aware of the State’s intent to

introduce a ―DEFERRED JUDGMENT AGREEMENT AND ORDER‖ from the State of Utah

stating that Shipp had ―enter[ed] a plea of guilty to the charge(s) of: Count 1: SEXUAL ABUSE

OF A CHILD, a second degree felony as contained in the Information filed in the above named

Court.‖ Despite the plea, the Utah court ―plac[ed] the guilty plea to the above counts in abeyance

and cause[d] it not be entered upon the record of the Court.‖ However, before doing so, Shipp

signed the order and averred in writing, ―By entering this guilty plea, I admit, that I committed the




1
 Shipp’s briefing argues that ―[t]he facts stated in the testimony of [M.V.], when taken in a neutral light, lead one to
ask how the offense could have been committed since other adults were close by at all relevant times. As set out in
the Statement of Facts above, it was the child’s testimony that Appellant, with one exception . . . always engaged in
sexual contact while she was sitting on his lap or on his leg in a chair in the close presence of numerous other adults.‖
Shipp’s argument ignores the standard of review requiring us to view the evidence in a light most favorable to the
verdict. Further, the jury was free to find that Shipp engaged in sexual contact despite the presence of adults in the
vicinity.


                                                           5
conduct charged in the information.‖2 Ultimately, because Shipp completed the requirements set

forth in the deferred judgment agreement, the sexual abuse charges were dismissed.

        Prior to the commencement of the punishment phase of the trial, the following exchange

occurred:

                [Defense Attorney]: . . . I would like to make an objection or a request out
        of the presence of the jury.

                 THE COURT: Okay, you’ve got a motion?

               [Defense Attorney]: I’ve got a motion, Your Honor. . . . Subsequent to
        the order being entered that was entered in Utah that the Prosecutor has, Mr. Shipp
        lived out the three-year abeyance period, and the case was dismissed. A copy of
        the order of dismissal is not in the record, but I was going to put him on the stand
        under oath, if you would allow me to do that.

                [The State]: Judge, I’ll stipulate that it was dismissed pursuant to the plea
        bargain agreement. It doesn’t make any difference under 3007. The Court can
        offer any evidence, including unadjudicated offenses and offenses which were
        dismissed or rejected if the Jury believes beyond a reasonable doubt. That’s 3707.
        I can show you the paragraph if you want.

                 THE COURT: I understand. Does that satisfy the Defendant’s offer?

                [Defense Attorney]: That satisfies my offer, Your Honor. We would
        agree to that stipulation that the case was dismissed --

                 [The State]: And I’ll stipulate to that....

                [Defense Attorney]: With that stipulation, I would object not to the facts
        of the case from coming in as an unadjudicated offense, but to the judgment itself
        coming in showing a criminal proceeding that was ultimately dismissed, and would

2
 Shipp also argues that ―the exhibit contained no evidence of guilt.‖ We find this argument has no merit considering
Shipp’s statement that he did, in fact, commit sexual abuse of a child. A judicial confession alone is sufficient to
satisfy the requirements of Article 1.15. Menefee v. State, 287 S.W.3d 9, 13–15 (Tex. Crim. App. 2009).

                                                         6
       make that objection outside of the presence of the jury.

               THE COURT: The objection is overruled.

The statute referred to by the State during its argument was Texas Code of Criminal Procedure

Article 37.07, Section 3(a)(1), which states:

       evidence may be offered by the state and the defendant as to any matter the court
       deems relevant to sentencing, including but not limited to the prior criminal record
       of the defendant, his general reputation, his character, an opinion regarding his
       character, the circumstances of the offense for which he is being tried, and,
       notwithstanding Rules 404 and 405, Texas Rules of Evidence, any other evidence
       of an extraneous crime or bad act that is shown beyond a reasonable doubt by
       evidence to have been committed by the defendant or for which he could be held
       criminally responsible, regardless of whether he has previously been charged with
       or finally convicted of the crime or act.

TEX. CODE CRIM. PROC. ANN. art. 37.07, § 3(a)(1) (West Supp. 2010).

       On appeal, Shipp argues that:

       [f]or the exhibit to be admissible as a Texas judgment under Art. 42.01, Code of
       Criminal Procedure, it would have to contain an adjudication of guilt or to be
       admissible as a Texas order deferring adjudication under Art. 42.12, Sec. 5, Code
       of Criminal Procedure, it would have to make a judicial finding that the evidence is
       sufficient to substantiate the guilt of the accused. Appellant urges that the trial
       court abused its discretion when it admitted the exhibit into evidence because it is
       neither evidence of an adjudication of guilt nor does it contain a finding that the
       evidence in the Utah case substantiated the guilt of Appellant.




                                                7
        Points of error on appeal must correspond or comport with objections and arguments made

at trial. Wright v. State, 154 S.W.3d 235, 241 (Tex. App.─Texarkana 2005, pet. ref’d) (citing

Dixon v. State, 2 S.W.3d 263, 273 (Tex. Crim. App. 1998)). ―Where a trial objection does not

comport with the issue raised on appeal, the appellant has preserved nothing for review.‖ Id.; see

TEX. R. APP. P. 33.1; Ibarra v. State, 11 S.W.3d 189, 197 (Tex. Crim. App. 1999). We find that

Shipp’s point of error on appeal, that the Utah judgment not be admitted because it did not satisfy

the standard of what a Texas judgment should contain, was not made to the trial court below prior

to the exhibit’s admission.3 Therefore, Shipp failed to preserve this point of error below.

        Shipp’s last point of error is overruled.

III.    Conclusion

        We affirm the judgment of the trial court.



                                                              Jack Carter
                                                              Justice

Date Submitted:           July 12, 2011
Date Decided:             July 28, 2011

Do Not Publish




3
 Although such a complaint was included in Shipp’s motion for new trial, an objection to the admission of evidence is
not properly made in a motion for new trial, because such an objection must be presented in a timely manner prior to
the admission of the evidence. See TEX. R. APP. P. 33.1; Kane v. State, 173 S.W.3d 589, 592–93 (Tex.
App.—Fort Worth 2005, no pet.).

                                                         8
9